IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00190-CV

                  IN THE INTEREST OF C.M.K., A CHILD


                          From the 378th District Court
                              Ellis County, Texas
                            Trial Court No. 76,310-D


                         MEMORANDUM OPINION


      Tania Kaechele appealed an adverse judgment rendered on February 24, 2012

regarding a request for modification of child support. A motion to dismiss her appeal

has now been filed.

      Kaechele’s motion is granted. The appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 27, 2012
[CV06]